DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/20/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election with traverse of claims 1-8 in the reply filed on 3/16/2022 is acknowledged.
Response to Arguments
Applicant’s argument has been fully considered but found not persuasive.
As indicated in the restriction requirement:
I. Claim 1-8, drawn to a memory device, CPC H01L 29/6656.
II. Claim 9-15, drawn to method of forming a memory device, CPC H01L 21/76834.
The inventions are distinct, each from the other because of the following reasons:
Inventions Group I and Group II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, the invention I as claimed can be made by another and materially different process. Instead of performing an ion implantation process on the mask material layer followed by two patterning processes the first spacer can be formed with a single anisotropic etching process using ion injection.
“Serious burden” is a technical term specifically defined in the MPEP. For purposes of the initial requirement, appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02 may prima facie show a serious burden on the examiner. See MPEP § 803 part II. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. In the case at hand, the examiner showed, prima facie, a “serious burden,” by an appropriate explanation of mutually exclusive characteristics of independent or distinct invention and claim group I and II belong to different CPC class. It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); hence, a different field of search is required as the search must in fact be pertinent to the type of subject matter covered by the claims.
The requirement is still deemed proper and is therefore made FINAL. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/16/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. US 2003/0107104.

Re claim 1, Wu teaches a memory device (fig2g), comprising: 
a gate stacking structure (104, fig2g, [25]), disposed over a substrate (62, fig2g, [25]); 
a first insulating layer (106, fig2g, [25]), covering a top surface and a sidewall of the gate stacking structure (104, fig2g, [25]); 
a second insulating layer (120, fig2g, [26]), covering a surface of the first insulating layer (side surface of 106, fig2g, [25]), wherein a top corner region of the gate stacking structure is covered by the first insulating layer and the second insulating layer (106 formed around 104 and 120 formed in front of 104 and extend over corner of 104, fig2g); and 
a first spacer (128, fig2g, [31]), located on the sidewall of the gate stacking structure, and covering a surface of the second insulating layer (side wall of 120, fig2g, [26]), wherein a topmost end of the first spacer is lower than a topmost surface of the second insulating layer (top surface of 128 lower than top surface of 120, fig2g ), the second insulating layer has an extending portion (part of 120 under 122’, fig2g, [26]) extending outwardly from the sidewall of the gate stacking structure along a surface of the substrate (top surface of 62 facing 120, fig2g), and a terminal surface of the extending portion of the second insulating layer is substantially coplanar with a surface of the first spacer (side surface of 128, 122’ and 120 perpendicular to substrate are coplanar, fig2g).
Re claim 2, Wu teaches the memory device according to claim 1, wherein a material of the first insulating layer comprises silicon oxide (106 formed by oxidation of substrate, fig2g, [25]), and a material of the second insulating layer comprises silicon nitride (120, fig2g, [26]).
Re claim 3, Wu teaches the memory device according to claim 1, wherein a portion of the second insulating layer (120, fig2g, [26]) covering the top corner region of the gate stacking structure has an inclined surface (curved top part of 120 with an incline slope, fig2g), and wherein an extending direction of the inclined surface of the second insulating layer is intersected with a surface of the substrate and a normal direction of the substrate (tip part of 120 with slope incline downward toward substrate, fig2g).
Re claim 4, Wu teaches the memory device according to claim 1, wherein a portion of the second insulating layer covering the top corner region of the gate stacking structure has a curved surface (curved top part of 120 with an incline slope, fig2g).
Re claim 5, Wu teaches the memory device according to claim 1, wherein the first insulating layer has an extending portion extending outwardly from the sidewall of the gate stacking structure along the surface of the substrate (part of 106 in contact with 132, fig2g, [25]), and a lateral spacing from the gate stacking structure to a terminal surface of the extending portion of the first insulating layer is greater than a lateral spacing from the gate stacking structure to the terminal surface of the extending portion of the second insulating layer (part of 106 in contact with 132 longer than part of 120 facing 132, fig2g).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2003/0107104 in view of  Chong et al. US 2008/0142879.

Re claim 6, Wu does not explicitly show the memory device according to claim 1, further comprising: a second spacer, located on the sidewall of the gate stacking structure, and covering the first spacer and the second insulating layer, wherein the top corner region of the gate stacking structure is covered by the first insulating layer, the second insulating layer and the second spacer.
Chong teaches a second spacer (706, fig10, [53]), located on the sidewall of the gate stacking structure (122, fig1 and 10, [31]), wherein the top corner region of the gate stacking structure is covered by the second spacer (706 formed in front of gate 122 and extend over corner of 122, fig10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu and Chong to add an extra spacer over Wu 128 to help form silicide contact for S/D region. The motivation to do so is to achieve low contact resistance for S/D (Chong, [60]). 
Re claim 7, Wu in view of Chong teaches the memory device according to claim 6, wherein a top surface of the second spacer is substantially coplanar with the topmost surface of the second insulating layer (top part of 706 of Chong is coplanar with all layers between 706 and gate 122, fig10).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. US 2003/0107104 in view of Lee US 2019/0244967.

Re claim 8, Wu does not explicitly show the memory device according to claim 1, further comprising an insulating plug, disposed over the topmost surface of the second insulating layer.
Lee teaches forming a hard mask layer (134, fig7, [64]) on top of dielectric layer 132 and gate 131 (fig7, [62]) to protect the gate structure during the ion implantation process ([65]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu and Lee to add a hard mask layer directly on top of 106. The motivation to do so is to protect the gate structure during the ion implantation process (Lee, [65]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812